Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 1 of 28 Pageid#: 98




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              Charlottesville Division

                                         )
 VIVIANA ANSELME and ALYSHA              )
 HONEYCUTT                               )
                                         )
       Plaintiffs.                       )
                                         )     Case No. 3:20-CV-5-NKM
       v.                                )
                                         )
 FLUVANNA CORRECTIONAL CENTER            )
 FOR WOMEN, et al.                       )
                                         )
       Defendants.                       )


            PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES
              IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 2 of 28 Pageid#: 99




                               TABLE OF CONTENTS

 I.     INTRODUCTION…………………………………………………………………….…1

 II.    FACTUAL BACKGROUND…………………………………………………………....2

 III.   LEGAL STANDARD…………………………………………………………….…...….6

        A.   Rule 12(b)(6)…………………………………………………………………..….6

        B.   Deliberate Indifference…………………………………………………………..7

 IV.    ARGUMENT……………………………………………………………………………..8

        A.   Plaintiff Anselme Has Met the Statute of Limitations for Her Claim Against
             Defendant Aldridge in Count I…………………………………………………..8

        B.   Plaintiffs Properly Plead Defendant Aldridge’s Deliberate Indifference and
             Responsibility for the Misconduct Against Them, and the Allegations are
             Sufficiently Serious to Support a Constitutional Violation…………………...11

        C.   Anselme Has Properly Pleaded a Constitutional Violation Against Perez…...16

        D.   Plaintiffs Have Properly Pleaded a Claim for Injunctive Relief…………...…20

        E.   Plaintiffs Request Leave to Amend…………………………………………….21

 V.     CONCLUSION…………………………………………………………...…………….22




                                           i
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 3 of 28 Pageid#: 100




                               TABLE OF AUTHORITIES

 Cases

 Ashcroft v. Iqbal,
                556 U.S. 662 (2009)…………………………………………………………...…..6

 Bell Atl. Corp. v. Twombly,
                550 U.S. 544 (2007)………………………………………………………….……6

 Berry v. Oswalt,
              143 F.3d 1127 (8th Cir. 1998)………………………………………………..…..18

 Boddie v. Schneider,
               105 F.3d 857 (2d Cir. 1997)…………………………………………….………..20

 Calhoun v. DeTella,
              319 F.3d 936 (7th Cir. 2003)…………………………………………….……….18

 Castillo v. Bobelu,
                1 F. Supp. 3d 1190 (W.D. Okla. 2014)……………………………...……………10

 Chapman v. Willis,
             No. 7:12-cv-00389, 2013 U.S. Dist. LEXIS 74694 (W.D. Va. May 28, 2013)….20

 Collins v. Cundy,
               603 F.2d 825 (10th Cir. 1979)………………………………………...………….19

 D.T.M. v. Cansler,
              382 Fed. App’x 334 (4th Cir. 2010)……………………………………………...21

 De’Lonta v. Clarke,
              No. 7:100-cv-00483, 2013 U.S. Dist. LEXIS 5354 (W.D. Va. Jan. 14, 2013).18,20

 De’Lonta v. Johnson,
               708 F.3d 520 (4th Cir. 2013)………………………………………………..……..7

 Depaola v. Clarke,
              884 F.3d 481 (4th Cir. 2018)………………………………………………….….10

 Estelle v. Gamble,
               429 U.S. 97 (1976)……………………………………………………………….19

 Farmer v. Brennan,
              511 U.S. 825 (1994)………………………………………..………….7, 14, 15, 19



                                             ii
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 4 of 28 Pageid#: 101




 Giron v. Corr. Corp. of Am.,
               191 F.3d 1281 (10th Cir. 1999)…………………………………………….…….19

 Graham v. Florida,
              560 U.S. 48 (2010)……………………………………...……………………19, 20

 Hayes v. Dahkle,
              No. 9:16-CV-1368, 2017 U.S. Dist. Lexis 180424 (N.D.N.Y. Oct. 30, 2017)…..19

 Henslee v. Lewis,
               153 Fed. App’x 178 (4th Cir. 2005)………………………………….…………..19

 Heywood v. Va. Peninsula Reg’l Jail Auth.,
             217 F. Supp. 3d 896 (E.D. Va. 2016)……………………………………….……..5

 Idaho v. Coeur D’Alene Tribe,
              521 U.S. 261 (1997)……………………………………………….……………..21

 Jehovah v. Clarke,
               792 F.3d 457 (4th Cir. 2015)………………………………………………………7

 Makdessi v. Fields,
               789 F.3d 126 (4th Cir. 2015)…………………………...……………….7, 8, 14, 15

 Morrison v. Martin,
              755 F. Supp. 683 (E.D.N.C. 1990)……………………….………………………19

 Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,
             591 F.3d 250 (4th Cir. 2009)…………………………………………..…………..6

 Parrish v. Cleveland,
               372 F.3d 294 (4th Cir. 2004)…………………………………………………..…..7

 Philips v. Pitt County Mem. Hosp.,
                 572 F.3d 176 (4th Cir. 2009)………………………………………………...…….7

 Robertson v. Sea Pines Real Estate Cos.,
               679 F.3d 278 (4th Cir. 2012)………………………………………………………6

 Shaw v. Stroud,
               13 F.3d 791 (4th Cir. 1994)……………………………………..……………11, 13

 Shelton v. Angelone,
               148 F. Supp. 2d 670 (W.D. Va. 2001)……………………………………………..8




                                            iii
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 5 of 28 Pageid#: 102




 Slade v. Hampton Rds. Reg’l Jail,
              407 F.3d 243 (4th Cir. 2005)………………………………………………………6

 United States v. Bryant,
               949 F.3d 168 (4th Cir. 2020)……………………………………………..………17

 Whitley v. Albers,
               475 U.S. 312 (1986)………………………………………………….…………..19

 Wilkins v. Gaddy,
               559 U.S. 34 (2010)…………………………………………………...…………..19

 Wilson v. United States,
               No. 3:18-cv-00890, 2019 U.S. Dist. LEXIS 152280 (S.D.W. Va. Aug. 1, 2019)..10

 Women Prisoners of the D.C. Dep't of Corrections v. District of Columbia,
             93 F.3d 910 (D.C. Cir. 1996)…………………………………………….……….17

 Women Prisoners of the D.C. Dep't of Corr. v. District of Columbia,
             877 F. Supp. 634 (D.D.C. 1994)…………………………………….……17, 18, 20

 Statutes & Rules

 42 U.S.C. § 1983………………………………………………………………………….…passim

 Fed. R. Civ. P. 12……………………………………………………………………………...…..6

 Prison Rape Elimination Act of 2003 (“PREA”), 34 U.S.C. § 30301, et seq………………..16, 19

 Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq…………...…10
 .
 Va. Code § 8.01-229……………………………………………………………………………1, 9

 Va. Code § 8.01-380…………………………………………………………………..………..1, 9

 Va. Code § 18.2-64.2…………………………………………………………………...……..5, 19

 Va. Code § 18.2-67.4………………………………………………………………………….....19

 U.S. Const. amend. VIII…………………………………………………………………….passim

 U.S. Const. amend. XIV…………………………………………………………..……..1, 7, 8, 12




                                              iv
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 6 of 28 Pageid#: 103




        Plaintiffs Viviana Anselme (“Anselme”) and Alysha Honeycutt (“Honeycutt”)

 (collectively “Plaintiffs”), by and through undersigned counsel, hereby file their memorandum in

 opposition to the motion to dismiss filed by Defendants Fluvanna Correctional Center for Women

 (“FCCW”), Eric Aldridge (“Aldridge”), and Sgt. Perez (“Perez”) (collectively “Defendants”). For

 the reasons that follow, Defendants’ motion should be DENIED.

 I.     INTRODUCTION

        Plaintiff Anselme has met the statute of limitations for her claims against Aldridge. While

 Defendants argue that the April 8, 2017, sexual assault by Defendant Eric Griffin (“Griffin”) is

 outside of the statute of limitations and is not saved by the non-suit provisions of Va. Code § 8.01-

 380 & 8.01-229(E)(3) because Aldridge was not named in Anselme’s prior state court case,

 Anselme alleges that she was assaulted by Perez within the statute of limitations, also due to

 Aldridge’s deliberate indifference. Because she been repeatedly victimized at FCCW and remains

 at high risk, this should be considered a continuing violation and her claims should proceed.

        Plaintiffs have also stated claims against Aldridge in Counts I and II. Each Plaintiff alleges

 sexual assaults that were the proximate result of Aldridge’s deliberate indifference to their Eighth

 and Fourteenth Amendment rights. Aldridge’s knowledge of Griffin, Perez, and Defendant

 Raheem Rumsey’s (“Rumsey’s”)1 past acts and sexual proclivities against inmates, as well as his

 overall knowledge that sexual contact between corrections officers and inmates was endemic in




        1
          The Complaint currently names “Raheem Ramsey” as a defendant. Since filing the
 Complaint, Plaintiffs have learned through discovery that this defendant’s actual name is
 “Raheem Rumsey.” Plaintiffs request leave to amend the Complaint to name Rumsey correctly.
 See infra § IV.E.
                                                  1
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 7 of 28 Pageid#: 104




 FCCW, combined with his failure to act in the face of such obvious risk, constitutes deliberate

 indifference which led directly to the sexual assaults against and victimization of Plaintiffs.

        Anselme has stated a claim against Perez in Count I. While Defendants contend that words

 alone are not objectively serious enough to constitute a constitutional violation, this argument

 ignores the totality of what Perez did to Anselme, who had previously been physically sexually

 assaulted at FCCW. Far from just verbally harassing her, Perez ordered her to show him her private

 parts when she was complaining about inmate-on-inmate sexual assault. While ordering her to

 show him her private parts, he touched his own genitalia and sexually taunted Anselme. Perez’s

 conduct constituted assault: words that threatened a harmful or offensive touching, coupled with

 the apparent present ability to carry it out, which put Anselme in reasonable fear of being

 physically violated again. The situation should be considered as a whole, and Anselme’s claim

 should continue.

        Finally, Plaintiffs have stated a claim for injunctive relief by alleging that they have

 suffered constitutional violations of a type that are widespread and continuing at FCCW.

 II.    FACTUAL BACKGROUND

        Anselme and Honeycutt are inmates at FCCW, a state prison run by the Virginia

 Department of Corrections. Compl. ¶¶ 1, 6-7. Perez2 is a correctional officer at FCCW. Id. at ¶ 4.

 Perez is responsible for receiving and evaluating sexual assault complaints at FCCW. Id. at ¶¶ 4,

 41. In October 2018, Perez ordered Anselme to show him her genitals and, when she refused,

 grabbed his crotch and told Anselme that he had a “big dick,” which he then offered to show her,

 telling her that she “made his dick hard.” Id. at ¶¶ 39-41.



        2
           When Plaintiffs filed their Complaint, they did not yet know Perez’s full name. Since
 filing the Complaint, Plaintiffs have learned through discovery that his name is Constantino Perez,
 III. Plaintiffs request leave to amend the Complaint to name Perez correctly. See infra § III.E.
                                                   2
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 8 of 28 Pageid#: 105




         Aldridge was, at all relevant times, the warden of FCCW. Id. at ¶ 2. Plaintiffs allege that

 Aldridge was on notice of Griffin’s sexual assault on Anselme in April 2017, but did nothing about

 it until she reported the attack herself. Compl. ¶¶ 15-17, 54-55. Plaintiffs further allege that

 Aldridge was aware of Griffin, Rumsey, and Perez’s, specific histories of misconduct and/or was

 aware that sexual misconduct was pervasive and endemic at FCCW. Id. at ¶ 77, 81. Plaintiffs

 further allege that “Anselme and Honeycutt were not Griffin and Ramsey’s [sic] first victims [and

 that] FCCW and Aldridge was on notice of their[] proclivity for sexually assaulting inmates. …”

 Id. at ¶ 73.

         There is an inherent imbalance of power, on the basis of gender, between Plaintiffs and

 FCCW’s employees and correctional officers. See Id. at ¶ 67 n. 4. Plaintiffs allege despicable

 sexual assaults committed against them by FCCW correctional officers under Aldridge’s watch.

 Anselme alleges that on April 8, 2017, Griffin watched her change in her cell, threatened her with

 a disciplinary charge for indecent exposure, and then sexually assaulted her digitally, causing her

 injury. Id. at ¶¶ 14-19. Following the attack, Griffin harassed her and continued to seek her

 attention. Compl. ¶¶ 21-25. Some of Griffin’s harassing conduct was witnessed by other inmates.

 Id. at ¶¶ 23-24, 27-31, 33. When Anselme threatened to report his conduct, Griffin, confident that

 he would face no consequences, answered “Go ahead. They will never believe you,” and laughed

 at her. Id. at ¶ 32. Anselme reported Griffin’s conduct on May 24, 2017, and the case was referred

 to the Commonwealth’s Attorneys’ office on June 18, 2017. Id. at ¶¶ 34-35. While Anselme

 requested to be moved from FCCW due to the assault on May 24, 2017, she was never transported.

 Id. at ¶¶ 34, 36. Griffin was convicted of felony carnal knowledge of an inmate, based on the

 allegations against him by Anselme, on June 14, 2018. Compl. ¶ 37.




                                                  3
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 9 of 28 Pageid#: 106




         Anselme was later victimized again in October 2018, by Perez. Id. at ¶¶ 39-41. Perez

 ordered Anselme to show him her genitals and, when she refused, grabbed his crotch and told her

 he had “a big dick.,” offered to show it to her, and told her she “made his dick hard.” Id. at ¶ 39.

 On a separate occasion, Perez summarily dismissed Anselme’s report of inmate-on-inmate sexual

 assault, told her to “stop making so much noise” by reporting sexual assault, and again told

 Anselme that she “made his dick hard,” which “hardly ever happens, because he normally has

 control.” Id. at ¶ 41. Perez was, in fact, “well known” for such conduct at FCCW. Id. at ¶ 40.

         In the early morning of November 20, 2019, Rumsey summoned Plaintiff Honeycutt from

 her cell, took her into an employee-only area with no video surveillance coverage, and down a set

 of stairs to a landing, where he violently assaulted and raped her. Compl. ¶¶ 43-46. At one point,

 another officer hailed Rumsey over the intercom, and he left to speak with the other officer before

 returning and continuing his assault. Id. at ¶¶ 47-49. Rumsey then instructed Honeycutt to wait

 there for a moment to let him leave before returning to her cell, which she did. Id. at ¶ 50.

 Honeycutt filed an informal complaint against Rumsey on November 28, 2019, followed by a

 grievance on December 16, 2019. Id. at ¶ 51.

         Besides the specific allegations made by Anselme and Honeycutt against Griffin, Perez,

 and Rumsey, Plaintiffs go further and document the history of sexual violence at FCCW, as well

 as retaliation against them for making their complaints. Id. at ¶ 53. Plaintiffs allege that Anselme’s

 cell, where the assault occurred, was monitored, but that nobody (including Aldridge) did anything

 about the attack until she reported it. Id. at ¶ 54. Plaintiffs also allege that Griffin had a long history

 of sexual misconduct at FCCW that Aldridge did nothing to stop. Compl. ¶ 57. This long history

 includes at least one allegation against Griffin similar to what Anselme reported. Id. at ¶¶ 57-60.

 Plaintiffs also allege that Rumsey was well known among inmates at FCCW for seeking sexual



                                                     4
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 10 of 28 Pageid#: 107




  contact with inmates, often by trading contraband or other favors. Id. at ¶ 61. And Plaintiff allege

  Perez was well-known for asking inmates to expose their genitals and providing favors in return.

  Id. at ¶ 41; see also ¶ 70 (citing another acknowledged attack on an inmate).

         Besides the numerous specific instances of sexual assault suffered by Plaintiffs, witnessed

  by Plaintiffs, and reported to Plaintiffs, Plaintiffs allege that FCCW has “a long and well-

  documented history of sexual predation by correctional officers, as well as dysfunctional responses

  to such predation.” Id. at ¶¶ 63-64; see also ¶ 65 (citing VDOC report of 44 inmates’ complaints

  of sexual assault and harassment by FCCW employees, with 13 cases resulting in termination or

  resignation). Plaintiffs also report the testimony of former FCCW inmate Melissa Andrews, who

  testified before a review panel of the US DOJ Office of Justice Programs, that sexual contact

  between inmates and correctional officers was endemic at FCCW, with inmates trading what she

  referred to as “consensual” sex for perks and special treatment. Compl. ¶ 67. However, under

  Virginia law, there is no such thing as consensual sex between an inmate and a corrections officer.

  Id. at ¶ 67 n.4 (citing See Va. Code § 18.2-64.2; Heywood v. Va. Peninsula Reg’l Jail Auth., 217

  F. Supp. 3d 896, 899 n.4 (E.D. Va. 2016)). Andrews also testified that reports of sexual assault in

  FCCW are either ignored or frequently result in the offending correctional officer being transferred

  elsewhere in the prison, where they are free to prey on others. Id. at ¶ 68. Plaintiffs also cite

  testimony that “complaints relating to officer on inmate misconduct outnumber those relating to

  inmate on inmate conduct by a factor of about ten to one,” but that FCCWs policies are, perversely,

  more focused toward inmate on inmate conduct. Id. at ¶ 69. This has the effect of deflecting

  attention away from the more serious problem of officer on inmate assault and creating an

  atmosphere that perpetuates officer on inmate assault. Id. Finally, Plaintiffs allege that fully six

  percent—more than one in twenty—of FCCW inmates reported being victimized by a staff



                                                   5
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 11 of 28 Pageid#: 108




  member, which is three times the national average. Compl. ¶ 70. Given the prevalence of reported

  assaults, the number of assaults that go unreported for fear of retaliation, or simply a lack of

  confidence that the reports will be taken seriously, is likely much larger.

         Supported by these allegations, Plaintiffs allege: “In sum, sexual assault on inmates has

  been rampant at FCCW both before and during Aldridge’s tenure as warden. The prevalence of

  assault required FCCW and Aldridge to take corrective measures to ensure that inmates like

  Anselme and Honeycutt would be free of sexual assault. FCCW and Aldridge either took no

  corrective measures, or took measures that were patently ineffective.” Id. at ¶ 72.

  III.   LEGAL STANDARD

         A.      Rule 12(b)(6)

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

  must contain sufficient factual matter which, accepted as true, “state[s] a claim to relief that is

  plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007)). A complaint is plausible if, after “accept[ing] all well-pled

  facts as true and constru[ing] these facts in the light most favorable to the plaintiff,” the factual

  allegations “allow[] the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255-56

  (4th Cir. 2009) (citing Iqbal, 556 U.S. at 678-79). “A complaint need not make a case against a

  defendant or forecast evidence sufficient to prove an element of the claim. It need only allege facts

  sufficient to state elements of the claim.” Robertson v. Sea Pines Real Estate Cos., 679 F.3d 278,

  291 (4th Cir. 2012) (emphases in original) (quotations and citations omitted).

         The Fourth Circuit has explained that courts should be particularly hesitant to dismiss civil

  rights complaints under Rule 12(b)(6). Slade v. Hampton Rds. Reg’l Jail, 407 F.3d 243, 248 (4th



                                                   6
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 12 of 28 Pageid#: 109




  Cir. 2005) (“[W]e must be especially solicitous of the wrongs alleged and must not dismiss the

  complaint unless it appears to a certainty that the plaintiff would not be entitled to relief under any

  legal theory which might plausibly be suggested by the facts alleged.”)

         B.      Deliberate Indifference

         A claim under § 1983 requires the plaintiff to plead that a person acting under color of state

  law deprived the plaintiff of a federally protected right. Philips v. Pitt County Mem. Hosp., 572

  F.3d 176, 180 (4th Cir. 2009). A plaintiff alleging that a prison or prison official violated his

  Eighth or Fourteenth Amendment rights must plead facts that plausibly show a “deliberate

  indifference to a substantial risk of physical harm . . .” Parrish v. Cleveland, 372 F.3d 294, 302

  n.10-11 (4th Cir. 2004). This “requires two showings, one objective and one subjective. First,

  [plaintiff] must [plead facts that plausibly show] that the deprivation of a basic human need was

  objectively sufficiently serious. Second, plaintiff] must [plead facts that plausibly show] that

  subjectively the officials acted with a sufficiently culpable state of mind.” Jehovah v. Clarke, 792

  F.3d 457, 469 (4th Cir. 2015) (quotations and citations omitted).

         The subjective prong requires “a showing of deliberate indifference by prison officials.”

  De’Lonta v. Johnson, 708 F.3d 520, 525 (4th Cir. 2013).             Deliberate indifference “entails

  something more than mere negligence but does not require actual purposive intent. . . . It requires

  that a prison official actually know of and disregard an objectively serious condition, medical need,

  or risk of harm.” Id. (internal quotations omitted) (quoting Farmer v. Brennan, 511 U.S. 825, 837

  (1994)). In Makdessi v. Fields, 789 F.3d 126 (4th Cir. 2015), the Fourth Circuit, quoting Farmer,

  explained in detail how a plaintiff may prove deliberate indifference:

         Whether a prison official had the requisite knowledge of a substantial risk is a
         question of fact subject to demonstration in the usual ways, including inference
         from circumstantial evidence, and a factfinder may conclude that a prison official
         knew of a substantial risk from the very fact that a risk was obvious. . . . [A]n injury

                                                    7
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 13 of 28 Pageid#: 110




         might be so obvious that the factfinder could conclude that the guard did know of
         it because he could not have failed to know of it. A prison official’s subjective
         actual knowledge can be proven through circumstantial evidence showing, for
         example, that the substantial risk of inmate attacks was longstanding, pervasive,
         well-documented, or expressly noted by prison officials in the past, and the
         circumstances suggest that the defendant-official being sued had been exposed
         to information concerning the risk and thus must have known about it. Direct
         evidence of actual knowledge is not required.

  Id. at 133-34 (quotation marks and citations omitted) (emphasis added).

  IV.    ARGUMENT

         A.      Plaintiff Anselme Has Met the Statute of Limitations for Her Claim Against
                 Defendant Aldridge in Count I

         Defendants argue that Anselme has not met the statute of limitations for her claim against

  Aldridge in Count I. Defendants’ argument fail3 because Anselme has stated a claim under Count

  I arising out of violations of her Constitutional rights that occurred within the limitations period.

         Anselme has stated a claim against Aldridge for his deliberate indifference which lead to

  correctional officers’ sexual assaults of Plaintiffs generally, and Anselme specifically, within the

  limitations period. Anselme alleges that she was violently sexually assaulted by Griffin, on

  November 8, 2017, and again by Sgt. Perez, in October of 2018. At both times, Plaintiff alleges

  that Aldridge was the warden of FCCW, Compl., ¶ 2, and states specifically that “Aldridge violated

  Anselme’s rights under the Eighth and Fourteenth Amendments by being deliberately indifferent

  to the risk that Griffin and Perez would assault Anselme, because of known specific histories of

  misconduct by those officers and/or because sexual misconduct is pervasive and endemic at

  FCCW.” Compl., ¶ 77 (emphasis added). Anselme alleges, in particular, that Aldridge was aware

  of Griffin’s “proclivity for sexual assaulting inmates, and failed to terminate [his] employment




         3
           Plaintiffs acknowledge that the relevant statute of limitations for § 1983 claims in Virginia
  is two years. Shelton v. Angelone, 148 F. Supp. 2d 670, 677 (W.D. Va. 2001).
                                                    8
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 14 of 28 Pageid#: 111




  before [he] could assault [her].” Compl., ¶ 73. Because the incident involving Sgt. Perez occurred

  in October of 2018, it is within the statute of limitations period and is actionable here as alleged in

  Count I.

          Regarding Defendant’s argument that Count I should be partially dismissed as against

  Aldridge arising from Griffin’s attack on Anselme on April 8, 2017 due to the two year statute of

  limitations, Plaintiff acknowledges, factually, that the Griffin incident occurred more than two

  years’ prior to suit, and that Aldridge personally was not named in the prior suit (the non-suit of

  which tolled the statute of limitations against the other named Defendants). See Def. Memo, at 4-

  6 (citing Va. Code § 8.01-380 & 8.01-229(E)(3)). But Count I against Aldridge also seeks damages

  from Aldridge arising from Sgt. Perez’s October 2018 attack on Anselme, and that incident is

  within the statute of limitations. At a bare minimum, then, Count I should continue against

  Aldridge, at least insofar as it arises from the later incident.

          But aside from that—Count I should proceed against Aldridge for both incidents because

  Anselme has alleged multiple incidents of sexual assault and harassment against her at FCCW,

  and that they were all caused by Aldridge’s deliberate indifference. The Complaint should be read

  as a whole, and Anselme and Honeycutt allege an overall pattern of Aldridge’s deliberate

  indifference such that sexual assault and/or sexual harassment of prisoners by guards is endemic

  at FCCW. Anselme alleges that Aldridge’s “complicity in sexual assault is so endemic that even

  the correctional officers responsible for preventing and stopping such behavior dismiss inmates’

  complaints and engage in sexually predatory behavior themselves.” Compl., ¶ 62. Here, where

  sexual assaults were committed against Anselme—both within and outside of the relevant two year

  period— and where Plaintiff Honeycutt also alleges sexual assaults against her within the relevant

  period, all of which Plaintiffs allege were caused by Aldridge’s deliberate indifference, the



                                                     9
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 15 of 28 Pageid#: 112




  continuing violation doctrine should apply such that Aldridge should remain in the case even as to

  the April 8, 2017, assault. See Depaola v. Clarke, 884 F.3d 481, 486-87 (4th Cir. 2018) (adopting

  the “continuing violation” doctrine as to a prisoner’s §1983 complaint brought under the Eight

  Amendment”); see also Wilson v. United States, No. 3:18-cv-00890, 2019 U.S. Dist. LEXIS

  152280 at *45-46 (S.D.W. Va. Aug. 1, 2019) (same).

         The continuing violation doctrine has been cited and discussed in cases similar to the

  present where multiple sexual assaults and ongoing sexual misconduct are alleged. For example,

  in Castillo v. Bobelu, 1 F. Supp. 3d 1190, 1193 (W.D. Okla. 2014), a group of inmates whose work

  assignments put them under the authority of non-prison-official state employees brought suit

  against one such official for sexually harassing and/or sexually abusing them. Some plaintiffs had

  only been abused by the official outside of the statute of limitations, while others were abused both

  inside and outside the relevant period. Id. at 1202. Analogizing the situation to Supreme Court

  precedent relating to sexual harassment and hostile work environment claims under Title VII, the

  court stated: “[T]he court sees no persuasive basis for distinguishing between sexual

  harassment/assault claims brought under Title VII and those asserted as Eighth Amendment

  violations under § 1983. Behavior outside the statutory time period will be considered for

  purposes of assessing defendants' liability, if an abusive act took place within it.” Id. at 1201

  (emphasis added). The court then held that, for the plaintiffs who alleged sexually abusive conduct

  within the statute of limitations, “[t]here is … evidence that their claims are timely and they may

  rely on acts outside the statutory period to establish their claims. Id. at 1202. Similarly, here,

  Anselme has alleged sexual abuse against her both within and outside the statute of limitations, all

  of which were part of Aldridge’s continuing pattern of deliberate indifference to the serious risk

  of sexual violence toward Anselme. As in Castillo, she should be allowed to include abusive acts



                                                   10
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 16 of 28 Pageid#: 113




  that occurred outside of the statute of limitations in her claim against Aldridge.

          B.      Plaintiffs Properly Plead Defendant Aldridge’s Deliberate Indifference and
                  Responsibility for the Misconduct Against Them, and the Allegations are
                  Sufficiently Serious to Support a Constitutional Violation

          Supervisory officials may be held liable in certain circumstances for the constitutional

  injuries inflicted by their subordinates. Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). This

  liability is not premised on respondeat superior, but upon “a recognition that supervisory

  indifference or tacit authorization of subordinates’ misconduct may be a causative factor in the

  constitutional injuries they inflict on those committed to their care.” Id.

          To establish supervisory liability under § 1983, a plaintiff must demonstrate: (1) that the

  supervisor had actual or constructive knowledge that his subordinate was engaged in conduct that

  posed “a pervasive and unreasonable risk” of constitutional injury to citizens like the plaintiff; (2)

  that the supervisor’s response to that knowledge was so inadequate as to show “deliberate

  indifference to or tacit authorization of the alleged offensive practices,”; and (3) that there was an

  “affirmative causal link” between the supervisor's inaction and the particular constitutional injury

  suffered by the plaintiff. Id. at 799.

          Aldridge argues that neither Plaintiff has adequately alleged his liability for the sexual

  assaults of Plaintiffs. See Def. Memo, at 6, 10-11 (Assaults against Anselme) & 12 (Assault against

  Honeycutt). This is incorrect, because both Plaintiffs have stated sufficient facts relating to

  Aldridge’s involvement directly leading to their sexual assaults at the hands of Rumsey, Griffin,

  and Perez, all of whom were FCCW corrections officers.

          Each Plaintiff alleges that Aldridge had actual or constructive knowledge that his

  subordinates engaged in conduct that posed a pervasive and unreasonable risk of constitutional

  injury. See Shaw, 13 F.3d at 798. Aldridge was the warden of FCCW at all relevant times, Compl.,



                                                    11
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 17 of 28 Pageid#: 114




  ¶ 2, and he violated Plaintiffs’ rights under the Eighth and Fourteenth Amendments “by being

  deliberately indifferent to the risks that [Rumsey, Griffin and Perez] would assault [Plaintiffs],

  because of known specific histories of misconduct by [those officers] and/or because sexual

  misconduct is pervasive and endemic at FCCW.” Id. at ¶¶ 77, 81 (emphasis added). Plaintiffs

  specifically allege that “Anselme and Honeycutt were not Griffin and Rumsey’s first victims [and

  that] FCCW and Aldridge was on notice of their[] proclivity for sexually assaulting inmates . . .”

  Id. at ¶ 73 (emphasis added).

         Plaintiffs’ allegations support a reasonable inference that Aldridge had actual knowledge

  of Rumsey’s, Griffin’s and Perez’s “specific histories of misconduct,” and that he was “on notice

  of their proclivity for sexually assaulting inmates.” Id. (emphasis added). Plaintiffs also cite

  specific examples of misconduct. Plaintiffs allege that “Rumsey was well known among inmates

  at FCCW for seeking sexual contact with inmates, often by trading contraband or other favors.”

  Id. at ¶ 61. Plaintiffs allege that, due to the camera in Anselme’s cell, “Aldridge was … on notice

  of [Griffin’s] attack, and did nothing about it until Anselme reported the attack herself, presumably

  hoping that the situation would blow over.” Compl. ¶ 55. Plaintiffs also allege that “Griffin had a

  long history of sexual misconduct at FCCW that . . . Aldridge did nothing to stop. In October of

  2010, Griffin assaulted Inmate C, in an incident with several details similar to his actions toward

  Anselme.” Id. at ¶¶ 57-60. Finally, Plaintiffs allege that Perez was “well known around FCCW for

  asking inmates to expose their genitals and offering special favors to those who complied.” Id. at

  ¶ 40.4 Taken together, Plaintiffs’ allegations fairly allege that Aldridge was on notice of, at least,




         4
           While Defendants attempt to recast this allegation by stating that “[a] vague allegation of
  a reputation among inmates does not constitute a specific history of misconduct known to
  Aldridge,” Def. Memo, at 11, the actual Complaint allegation is not limited to a reputation “among
  inmates” only.
                                                   12
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 18 of 28 Pageid#: 115




  these specific histories, but did nothing. Plaintiffs also allege numerous facts showing that the

  sexual assault of inmates by corrections officers is endemic at FCCW. Id. at ¶¶ 63-70.

         Plaintiffs further allege that Aldridge’s response to his knowledge of the specific histories

  of the involved officers, as well as of the past history of sexual assault of inmates by corrections

  officers at FCCW, was so inadequate as to show “deliberate indifference to or tacit authorization

  of the alleged offensive practices,” and that there that there was an “affirmative causal link”

  between Aldridge’s inaction and the sexual assaults of Plaintiffs. See Shaw, 13 F.3d at 798.

         Anselme alleges that she specifically reported Griffin’s May 10, 2017, sexual assault, to

  FCCW officials including Aldridge, but was never transferred in spite of her request. Compl. ¶ 34-

  36. Later, because she was forced to remain at FCCW, she was assaulted and victimized again, by

  Perez. Id. at ¶¶ 39-42. She also alleges that, even before she reported it, Aldridge was “on notice

  of the attack,” by Griffin, but did nothing until she reported it. Id. at ¶ 55. Plaintiff alleges that

  Aldridge’s deliberate indifference “facilitated Griffin’s attack on Anselme, along with Griffin’s

  subsequent psychological torture of Anselme….” Id. at ¶ 56. Plaintiffs also allege that Aldridge’s

  failure to take action on Griffin’s 2010 assault of Inmate C directly, which had been reported to

  FCCW officials, allowed him to remain at FCCW and assault Anselme. Id. at ¶¶ 57-60. Plaintiffs

  also allege that Aldridge was on notice of Griffin and Rumsey’s “proclivity for sexually assaulting

  inmates,” but that he “failed to terminate their employment before they could assault Anselme and

  Honeycutt.” Compl., ¶ 73.

         Defendants argue that Plaintiffs have not cited enough in the way of “specific histories” of

  misconduct by Perez, Rumsey and Griffin to support an inference that Aldridge had actual or

  constructive notice of any risk, see Def. Memo, at 6, 11-13, that Plaintiffs did not allege that

  Aldridge was present at Honeycutt’s sexual assault, id. at 12, that Plaintiffs have only brought



                                                   13
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 19 of 28 Pageid#: 116




  forth “generalized statements” from former inmates and lawyers regarding sex assault at FCCW,

  and that Plaintiffs do “not cite founded cases of sexual misconduct coupled with a lack of

  administrative response.” Id. at 13. But no such allegations are required, as this does not set forth

  the proper test. See Makdessi, 789 F.3d at 126.

         In Makdessi, a prisoner brought suit against Virginia Department of Corrections employees

  after he was sexually assaulted in a Virginia prison after having made numerous complaints about

  physical and sexual abuse in the prison. Id. at 129. The plaintiff, who had been previously

  victimized (both verbally and physically), had filed “numerous written letters and grievances,

  about physical and sexual abuse he suffered in prison.” Id. at 135. Despite his stature, vulnerability,

  and prior complaints, he was then placed again in a cell with an aggressive gang member who,

  again, sexually assaulted him, repeatedly, even after complaints were made. Id.

         After a bench trial, the District Court denied the plaintiff’s claims because the “prison

  officials named as defendants in [the] suit did not actually know of the substantial risk of harm

  that [he] faced.” Id. In reversing, the Fourth Circuit stated that:

         A prison official’s subjective actual knowledge can be proven through
         circumstantial evidence showing, for example, that the substantial risk … was
         longstanding, pervasive, well-documented, or expressly noted by prison officials in
         the past, and the circumstances suggest that the defendant-official being sued had
         been exposed to information concerning the risk and thus must have known about
         it.


  Makdessi, 789 F.3d at 133 (internal quotations omitted) (quoting Farmer v. Brennan, 511 U.S.

  825, 842 (1994)). “[P]rison officials may not simply bury their heads in the sand and thereby skirt

  liability.” Id. “[I]t does not matter whether the risk comes from a single source or multiple

  sources, any more than it matters whether a prisoner faces an excessive risk of attack for reasons

  personal to him or because all prisoners in his situation face such a risk.” Id. at 134 (quoting



                                                    14
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 20 of 28 Pageid#: 117




  Farmer, 511 U.S. at 843) (emphasis added). “Nor is it dispositive that the prisoner did not give

  advance warning of the risk or protest his exposure to the risk.” Id. at 134 (quoting Farmer, 511

  U.S. at 843).

          Makdessi’s holding applies here. Plaintiffs allege a wealth of information that correctional-

  officer-on-inmate abuse is endemic at FCCW. See Compl. ¶¶ 50-73. Plaintiffs fell victim to exactly

  this conduct. Anselme was sexually assaulted by Griffin in April 2017, and subsequently taunted

  and psychologically tortured by him. Id. at ¶¶ 12-24, 28-33. Yet, in spite of her status as a victim

  of abuse by an FCCW correctional officer, Anselme was not transferred. Id. at ¶ 36. Later, in 2018,

  while still a prisoner at FCCW, Anselme was again victimized, this time by Perez, who, though he

  did not touch her, “ordered [her] to show him her genitals,” touched himself, told her “he had a

  big dick, and offered to show it to her,”—conduct for which he was “well known around FCCW.”

  Id. at ¶¶ 38-40.

          Less than a year later, Rumsey raped Honeycutt in an employees’ only area of the prison.

  Id. at ¶¶43-49. Facing these allegations, it should be no defense that there are multiple plaintiffs

  and that they were victimized by multiple corrections officers. See Makdessi, 789 F.3d at 133. All

  such conduct is part of the same pattern of deliberate indifference. Nor does it matter that Anselme

  and Honeycut did not give advance notice of the risk or protest their continued exposure to the

  risk. See id. Both Plaintiffs are still imprisoned at FCCW, and both are still at risk for further sexual

  assaults at the hands of FCCW staff. Compl. ¶¶ 6-7. Plaintiffs have clearly alleged an obvious risk

  of which Aldridge, as the warden, was on notice. Accordingly, under Makdessi, Plaintiffs have

  met the relevant standard.

          Finally, Defendants argue that the referral of Griffin and Rumsey’s attacks for criminal

  investigation and prosecution demonstrates that Aldridge takes sexual assault at FCCW seriously.



                                                     15
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 21 of 28 Pageid#: 118




  But prison inmates have a right to be free of sexual assault, not just a right to have sexual assault

  punished when it occurs. Aldridge’s failure to take appropriate action to prevent sexual assaults

  at FCCW is the matter at issue, not the actions he took in response to already-completed sexual

  assaults. At most, Defendants raise a question of fact as to the significance of Aldridge’s corrective

  action, which cannot be resolved on a motion to dismiss.

         C.      Anselme Has Properly Pleaded a Constitutional Violation Against
                 Perez

         Defendants next argue that Anselme has not alleged a constitutional violation against Perez

  because Anselme alleges only that Perez verbally harassed her. Defendants contend that “words

  by themselves” are insufficient to state a violation of the Eighth Amendment, because such conduct

  is not “objectively, sufficiently serious.” Def. Mem. at 8-9. This argument misses the mark.

         Anselme alleges that in October of 2018, Perez, a designated officer at FCCW responsible

  for receiving and evaluating sexual assault complaints, ordered Anselme to show him her genitals

  and, when she refused, grabbed his crotch and told her he had “a big dick.,” offered to show it to

  her, and told her she “made his dick hard.” Compl. ¶ 39. On another occasion, Perez summarily

  dismiss Anselme’s report of an inmate-on-inmate sexual assault, stating that it wasn’t a PREA

  issue because the aggressor did not touch the victim, and told her to “stop making so much noise”

  by reporting sexual assault. Id. at ¶ 42. Anselme further alleges that Perez was well known around

  FCCW for soliciting sexual favors from inmates. Id. ¶ 40.

         As a preliminary matter, Perez’s conduct did not consist of words alone. He also grabbed

  his crotch. Id. at ¶ 39. While Defendants argues that Anselme’s allegations are not serious enough

  to support a constitutional violation, this ignores the fact that, at the time this happened, Anselme

  had previously been seriously sexually assaulted by Griffin. Moreover, Perez’s conduct




                                                   16
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 22 of 28 Pageid#: 119




  undoubtedly constitutes an assault. See United States v. Bryant, 949 F.3d 168, 180 (4th Cir. 2020)

  (defining assault as a threat of harm, coupled with an apparent present ability to carry it out).

         To a victim like Anselme, who had already been physically sexually assaulted by a

  corrections officer, at the same facility, a little more than a year previously, Perez’s conduct placed

  Anselme in reasonable fear that Perez would commit sexual battery against her, and is sufficiently

  serious to support a Constitutional violation. See Women Prisoners of the D.C. Dep't of Corr. v.

  District of Columbia, 877 F. Supp. 634, 665 (D.D.C. 1994) (“Women Prisoners of DC”).5 In

  Women Prisoners of DC, the district court recognized that:

         There is a substantial risk of injury when officers make sexual remarks in an
         environment where sexual assaults of women prisoners by officers are well known
         and inadequately addressed. In free society, a woman who experiences harassment
         may seek the protection of police officers, friends, coworkers or relevant social
         service agencies. She may also have the option of moving to locations where the
         harassment would no longer occur. In sharp contrast, the safety of women prisoners
         is entrusted to prison officials, some of whom harass women prisoners and many
         of whom tolerate the harassment. Furthermore, the women are tightly confined,
         making their escape from harassment as unlikely as escape from the jail itself.

         The health problems created by sexual harassment furnish more than enough
         evidence to satisfy the objective component of the Eighth Amendment analysis. …
         Plaintiffs' expert in the area of sexual harassment and sexual misconduct []
         demonstrated that the abuse caused significant depression, nausea, frequent
         headaches, insomnia, fatigue, anxiety, irritability, nervousness, and a loss of self-
         esteem. Though some female prisoners have not suffered as much as the named
         Plaintiffs in this case, sexual harassment within the three facilities is so pervasive
         that other women prisoners are very likely to suffer serious harm in the future.




         5
            Vacated in part, modified in part, 899 F. Supp. 659 (D.D.C. 1995), vacated in part and
  remanded, 320 U.S. App. D.C. 247, 93 F.3d 910 (D.C. Cir. 1996), cert. denied 520 U.S. 1196
  (1997). The district court’s holding that sexual assault and harassment at the D.C. jail constituted
  an Eighth Amendment violation was not disturbed on appeal. See Women Prisoners of the D.C.
  Dep't of Corrections v. District of Columbia, 93 F.3d 910, 929 (D.C. Cir. 1996) (In regard to the
  district court’s finding that “the pattern of sexual assaults on female inmates, especially when
  coupled with inappropriate remarks by DCDC employees and invasions of the inmates' privacy,
  rose to the level of objective cruelty that violated the Eighth Amendment,” the court noted that
  “[a]ppellants challenge three aspects of the prescribed remedies.”)
                                                    17
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 23 of 28 Pageid#: 120




  Id. at 665. The district court held that

          Defendants have violated the subjective standard of the Eighth Amendment by
          acting with ‘deliberate indifference’ to the condition of sexual harassment which
          women prisoners at the three facilities must endure. The Court finds that
          Defendants knew of and disregarded an excessive risk of sexual assaults and
          harassment of women prisoners. The evidence demonstrated that the women
          prisoners filed complaints with the police and they sent [grievances and] letters of
          complaint to prison administrators. The circumstantial evidence allows at least the
          inference of deliberate indifference since the harassment was so obvious. Indeed,
          assaults are widely known by DCDC staff, vulgar comments are made openly and
          women are fondled publicly.

  Id. at 665-66. Plaintiffs’ allegations related to sexual harassment and assault in Women Prisoners

  of DC are eerily similar to Plaintiffs’ allegations here, both as to Perez’s assault on Anselme, and

  as to the pervasive atmosphere of sexual predation at FCCW. See Compl. ¶¶ 64-72.

          Accordingly, as in Women Prisoners of DC, Plaintiffs’ claims should be allowed to

  proceed, even to the extent they arise from sexual abuse without physical contact, because such

  conduct can cause an objective serious injury to an inmate like Anselme. See De’Lonta v. Clarke,

  No. 7:100-cv-00483, 2013 U.S. Dist. LEXIS 5354, at *12 (W.D. Va. Jan. 14, 2013) (“Courts must

  conduct a fact-intensive, case-by-case inquiry to determine if the sexual abuse was sufficiently

  serious.”) (citing e.g., Calhoun v. DeTella, 319 F.3d 936, 939-40 (7th Cir. 2003); Berry v. Oswalt,

  143 F.3d 1127, 1133 (8th Cir. 1998)). As recognized in De’Lonta, there is no hard and fast rule as

  to the conduct that can constitute a constitutional violation. See id. *13-14.

          Defendants’ citations seeking to minimize Plaintiffs’ allegations are distinguishable. See

  Def. Memo, at 8-9. While the standard for proving violations of the Eighth Amendment based on

  excessive force, versus the standard for proving such violations based on sexual assault and sexual

  harassment, are both the same deliberate indifference standard, there is one important difference:

  while some level of physical force may be necessary to carry out the legitimate functions of a

  prison, no sexual abuse of a prisoner by a correctional officer—regardless of whether physical

                                                   18
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 24 of 28 Pageid#: 121




  contact is involved—can ever serve legitimate penological purpose. See Farmer, 511 U.S. at 834;

  see also Giron v. Corr. Corp. of Am., 191 F.3d 1281, 1290 (10th Cir. 1999) (“Where no legitimate

  penological purpose can be inferred from a prison employee's alleged conduct, including but not

  limited to sexual abuse or rape, the conduct itself constitutes sufficient evidence that force was

  used ‘maliciously and sadistically for the very purpose of causing harm.’”). For this reason, some

  of Defendants’ cases that deal solely with excessive force without a sexual element are inapposite.

  See, e.g., Wilkins v. Gaddy, 559 U.S. 34 (2010), Whitley v. Albers, 475 U.S. 312 (1986), Henslee

  v. Lewis, 153 Fed. App’x 178 (4th Cir. 2005), Collins v. Cundy, 603 F.2d 825 (10th Cir. 1979);

  Morrison v. Martin, 755 F. Supp. 683 (E.D.N.C. 1990).

         As to Defendants’ cases that relate to verbal sexual assault, or touching, or a combination

  of the two, those cases are also distinguishable. To begin with, such holdings do not comport with

  “evolving standards of decency that mark the progress of a maturing society,” See Graham v.

  Florida, 560 U.S. 48, 58 (2010) (quoting Estelle v. Gamble, 429 U.S. 97 (1976)). In Graham, the

  Court decided the issue of whether sentencing a juvenile to life in prison without parole for a non-

  homicide offense violated the Eighth Amendment. Id. In the process of determining that it did, the

  Court stated:

         To determine whether a punishment is cruel and unusual [under the Eighth
         Amendment], courts must look beyond historical conceptions to the evolving
         standards of decency that mark the progress of a maturing society. This is because
         the standard of extreme cruelty is not merely descriptive, but necessarily embodies
         a moral judgment. The standard itself remains the same, but its applicability must
         change as the basic mores of society change.

  Id. Courts have relied upon conceptions of evolving standards of decency, as exhibited by laws

  preventing sexual conduct between correctional officers and inmates (such as PREA and VA Code

  § 18.2-64.2 & 18.2-67.4), to find that even conduct that was previously tolerated can violate the

  Eighth Amendment. See Hayes v. Dahkle, No. 9:16-CV-1368, 2017 U.S. Dist. Lexis 180424, at

                                                  19
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 25 of 28 Pageid#: 122




  *15 (N.D.N.Y. Oct. 30, 2017) (citing Graham’s “contemporary standards of decency” language,

  and stating that: “[u]nder this analysis, “the officer's conduct in [Boddie v. Schneider, 105 F.3d

  857 (2d Cir. 1997) (cited by Defendants here)] would flunk its own test today.”); see also

  De’Lonta, 2013 U.S. Dist. LEXIS 5354, at * n.9; see also Chapman v. Willis, No. 7:12-cv-00389,

  2013 U.S. Dist. LEXIS 74694, at *20-21 & n.7 (W.D. Va. May 28, 2013) (referring to the

  “contemporary standards of decency” language, and holding “objectively, sufficiently serious”

  requirement was met in a situation where female corrections officer made “sexual remarks over

  the course of six months, with one instance of stroking his penis and four instances of taking his

  hands and rubbing them on her breasts and/or buttocks.”).

         In the face of such evolving standards of decency, verbal sexual harassment coupled with

  gestures and a prior sexual assault of the victim should be considered sufficiently serious to

  constitute a constitutional violation. Perez’s conduct has no penological justification and can cause

  physical pain to a vulnerable inmate who has been previously sexually assaulted. See Women

  Prisoners of DC, 877 F. Supp. at 665 (citing expert testimony at trial that sexual harassment can

  cause, among other things, “nausea, frequent headaches, insomnia, fatigue, anxiety . . .”).6 For this

  reason, the claim against Perez should be allowed to proceed.

         D.      Plaintiffs Have Properly Pleaded a Claim for Injunctive Relief

         Defendants’ argument that FCCW is not subject to suit in this case is correct, and Plaintiffs

  agree that FCCW should be dismissed as a defendant in this case. However, Plaintiff’s claim for




         6
            To the extent Plaintiffs are granted leave to amend this claim, which they request if the
  Court is inclined to grant Defendants’ motion, Plaintiff Anselme will certainly include additional
  factual allegations regarding the physical pain caused by both sexual assaults against her.
                                                   20
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 26 of 28 Pageid#: 123




  injunctive relief should move forward against the warden of FCCW.7

         Defendants argue that Plaintiffs’ injunctive claim fails because Plaintiffs have not alleged

  a constitutional violation. This is incorrect, for the reasons argued above. Moreover, Defendants

  argue that Plaintiffs must plead that Aldridge himself violated Plaintiffs’ constitutional rights

  through his policies at FCCW. Def. Mem. at 17-18. While Plaintiffs have done so, see, supra §

  IV.B, that is not a requirement for this claim. In a claim requesting injunctive relief under § 1983,

  “no direct and personal involvement is required in order to hold high-level officials responsible

  for the actions of subordinates and to subject them to the equitable jurisdiction of the court.”

  D.T.M. v. Cansler, 382 Fed. App’x 334, 338 (4th Cir. 2010). Indeed, it is well-recognized that in

  official-capacity suits for injunctive relief, the defendant official is a mere stand-in for the state,

  which is the real party in interest. See Idaho v. Coeur D’Alene Tribe, 521 U.S. 261, 269 (1997).

         Finally, Defendants’ argue that the Complaint only alleges two sexual assaults, and that

  this is not enough to establish a right to injunctive relief. Def. Mem. at 17. Defendants discount

  Plaintiffs’ allegations that sexual abuse is widespread at FCCW as “anecdotal and generalized.”

  Id. But that is a sufficiency of the evidence argument, inappropriate at the motion to dismiss stage.

  Plaintiffs have alleged specific facts supporting an inference that sexual abuse by correctional

  officers is a serious, continuing problem at FCCW, which is all that is required at this stage.

         E.      Plaintiffs Request Leave to Amend

         Should the Court sustain Defendants’ motion to dismiss in whole or in part, Plaintiffs

  request leave to amend their Complaint to allege additional facts to correct any defects identified

  by the Court. Additionally, Plaintiff’s request leave to amend the Complaint to properly name



         7
            Aldridge has been ousted as warden of FCCW since Plaintiffs filed this case. Plaintiffs
  request leave to amend their Complaint to name the new warden, Mariea Lefevers, as defendant
  to the claim for injunctive relief. See infra § IV.E.
                                                    21
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 27 of 28 Pageid#: 124




  Rumsey and Perez, and to substitute Mariea Lefevers as the nominal defendant for Plaintiffs’ claim

  for injunctive relief.

  V.      CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully request that the Court deny Defendants’

  motion to dismiss.



  Dated: June 29, 2020                         Respectfully submitted,


                                        By:    /s/ Robert O. Wilson
                                               Robert O. Wilson (Virginia Bar No. 77791)
                                               Wilson Law PLC
                                               2 South Main Street, Suite 409
                                               Harrisonburg, Virginia 22802
                                               Tel. (540) 430-0122
                                               E-mail: robert@thewilsonlaw.com

                                               Stan M. Doerrer (Virginia Bar No. 88857)
                                               Law Office of Stan M. Doerrer PLLC
                                               950 N. Washington Street
                                               Alexandria, VA. 22314
                                               Tel. (703) 348-4646
                                               Fax (703) 348-0048
                                               E-mail: stan@doerrerlaw.com

                                               Counsel for Plaintiffs




                                                  22
Case 3:20-cv-00005-NKM-JCH Document 27 Filed 06/29/20 Page 28 of 28 Pageid#: 125




                                   CERTIFICATE OF SERVICE

         I certify that on June 29, 2020, I filed the foregoing using the Court’s electronic filing

  system, which generated a notice of electronic filing to all counsel of record.

                                                /s/ Robert O. Wilson
                                                Robert O. Wilson (Virginia Bar No. 77791)
                                                Wilson Law PLC
                                                2 South Main Street, Suite 409
                                                Harrisonburg, Virginia 22802
                                                Tel. (540) 430-0122
                                                E-mail: robert@thewilsonlaw.com




                                                  23
